Citation Nr: 0918899	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  In 
December 2008, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  

Regardless of the RO's actions regarding reopening the 
Veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened, is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for bilateral hearing loss was denied by an April 1993 rating 
decision.  He did not appeal.

2.  The evidence received since the April 1993 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claim for bilateral 
hearing loss.

3.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his active service.

CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the April 1993 rating decision is 
new and material; the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In April 1993, the RO denied the Veteran's claim for service 
connection for bilateral hearing loss on the grounds that 
there was no evidence that this condition was incurred during 
military service, since no service treatment records were 
available, or within one year following separation from 
service.  The Veteran was notified of this decision and of 
his appellate rights by a letter dated April 29, 1993.  He 
did not appeal.  Therefore, the April 1993 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

At the time of the April 1993 decision, the evidence of 
record included VA treatment records dated in July 1992 and 
treatment records from James M. Hawkins, M.D. dated in April 
1992.

The Veteran filed a claim to reopen in February 2007.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2008).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2008).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the September 2002 rating decision 
includes an audiogram from Stone Lang with the Hearing Aid 
Center dated in February 1996; a Beltone audiogram dated in 
September 2002; VA examination reports dated in May 2008 and 
June 2008; and a hearing transcript dated in December 2008.

Significantly, at his VA audiological examinations, in his 
statements, and at his December 2008 hearing, the Veteran has 
consistently reported that he began having difficulty hearing 
during military service (when he was exposed to gunfire and 
tank noise), sought treatment during service for his ears, 
and that his hearing has gotten worse since.  In addition, 
the June 2008 VA examiner indicated that the Veteran's 
current hearing loss was at least as likely as not related to 
military noise exposure.  As discussed above, the credibility 
of the evidence is to be presumed for the purposes of 
reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 
(1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's claim was previously denied because there was 
no evidence that his bilateral hearing loss was incurred 
during or caused by his military service.  The evidence 
submitted since April 1993, particularly the Veteran's 
statements regarding a continuity of symptomatology since 
service and the VA examiner's nexus opinion, indicate that 
the Veteran's bilateral hearing loss may have been incurred 
during or caused by service.  This evidence is new in that it 
had not previously been submitted.  It is also material 
insofar as it relates to a previously unestablished fact 
necessary to substantiate the Veteran's claim, namely a nexus 
between his in-noise exposure and his currently diagnosed 
bilateral hearing loss.  The additional evidence being both 
new and material, the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

III.  Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as a sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  As discussed 
below, however, there is no evidence in the Veteran's claims 
file of hearing loss within one year of separation from 
service in February 1955, so the presumptive provisions of 38 
C.F.R. §3.307(a) and 3.309(a) for a chronic disease do not 
apply to this case.

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Veteran contends that his hearing loss was caused by in-
service noise exposure.  Specifically, he has reported 
exposure to gunfire noise and tank noise.  In service, the 
Veteran's duty assignment was to the anti-aircraft artillery 
battalion.    

At the outset, the Board notes that the Veteran's service 
treatment records were formally found to be unavailable in 
December 1992 and October 2007, after attempts to associate 
such records were made.  Although these records are not 
available, the Veteran has reported that he sought treatment 
for his ears once a week while he was stationed in Korea and 
on other occasions, and was treated with oil.  

Post-service, the Veteran sought treatment for hearing loss 
from Dr. Hawkins in April 1992.  Dr. Hawkins reported that 
the Veteran had a history of decreased hearing and noted that 
the Veteran had worked around loud noises in the military 
many years prior.  An audiogram performed at that time showed 
hearing loss in accordance with VA standards.  See 38 C.F.R. 
§ 3.385.  The Veteran then sought VA treatment for hearing 
loss in July 1992, when hearing loss was again shown in 
accordance with VA standards.  See id.  The doctor noted that 
the Veteran had a history of military noise exposure, and 
possible occupational noise exposure.  The doctor recommended 
that the Veteran file for service connection for bilateral 
hearing loss.  Additionally, audiograms conducted in February 
1996 and September 2002 confirmed hearing loss in accordance 
with VA standards.  See id.    

In May 2008, the Veteran was afforded a VA audiological 
evaluation; however, his hearing thresholds were not tested 
because an autoscopy revealed the presence of cerumen 
impactions in both ears.  At the outset of the examination, 
the examiner indicated that she had reviewed the Veteran's 
claims file.  She noted that the Veteran sought treatment 
from Dr. Hawkins in April 1992, when his hearing was tested; 
VA in July 1992, when testing showed bilateral hearing loss; 
Dr. Lang in February 1996, when testing showed bilateral 
hearing loss similar to that in 1992; and underwent another 
audiogram in September 2002, which again revealed similar 
hearing loss results.  The examiner also noted the Veteran's 
report that hearing loss had its onset during basic training, 
when he was exposed to cannon fire, tank noise, and machine 
gunfire noise, all without hearing protection.  The Veteran 
stated that he went on sick call on several occasions 
regarding his hearing and that he could not hear anything for 
2 months after basic training, and continued to have 
difficulty hearing thereafter.  

In June 2008, the Veteran was afforded another VA 
audiological evaluation, and this time audiological testing 
was performed.  Hearing loss was shown in accordance with VA 
standards.  See 38 C.F.R. § 3.385.  The VA examiner indicated 
that a full history regarding the Veteran's hearing loss was 
provided in the May 2008 VA examination report.  Based on 
this history, including the Veteran's report that hearing 
loss began during service and that he was exposed to 
hazardous noise during service, the examiner provided the 
opinion that it was at least as likely as not that the 
Veteran's hearing loss could have been caused by his military 
noise exposure.  

Finally, at his June 2008 hearing, the Veteran again reported 
that he was exposed to gunfire and tank noise during service, 
sought treatment for his ears/hearing loss during service, 
and has experienced difficulty hearing since service.  

There is no reason to doubt the credibility of the Veteran in 
reporting exposure to noise during service.  His records are 
internally consistent, and it is facially plausible that he 
was exposed to noise while in service, especially given his 
duty assignment with the anti-aircraft artillery battalion.  
The Veteran is also competent to report that he sought 
treatment during service and has had difficulty hearing since 
service.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted).  Further, a VA doctor provided the opinion that the 
Veteran's hearing loss was at least as likely as not 
attributable to noise exposure during military service.   

Therefore, the Veteran meets all of the elements required for 
service connection.  He currently has hearing loss pursuant 
to VA standards.  Additionally, he has consistently reported 
the incidents in service which caused this conditions, as is 
evidenced by his VA and private treatment records, VA 
examination reports, statements supporting his claim, and 
hearing testimony, and which is further bolstered by his 
military duty assignment with the anti-aircraft artillery 
battalion.  Finally, a VA doctor attributed the Veteran's 
hearing loss to his time in service, thereby providing the 
necessary nexus between the claimed in-service injury and the 
present disability.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2008).  Therefore, the Veteran's claim for service 
connection for bilateral hearing loss is granted.  


ORDER


Service connection for bilateral hearing loss is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


